DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trice (US 2018/0003389 A1).
With respect to claim 1 Trice discloses a cooking grate [reference character 20] defining a vertical direction, a lateral direction, and a transverse direction, the cooking grate comprising:
a peripheral frame rail [see annotated Fig. below] defining a passageway [reference character 27] extending from an inlet to an outlet, the outlet being positioned above the inlet along the vertical direction; and
a utensil support structure [see annotated Fig. below] extending inward from the peripheral frame rail for supporting a cooking utensil.
                                         
    PNG
    media_image1.png
    486
    738
    media_image1.png
    Greyscale

With respect to claim 2 Trice discloses the peripheral frame rail comprises a first side rail and a second side rail each extending in the transverse direction, and wherein the passageway is defined through the first side rail [see annotated Fig. below].


    PNG
    media_image2.png
    452
    781
    media_image2.png
    Greyscale

With respect to claim 3 Trice discloses that the passageway defines a rectangular cross-section in the lateral and transverse directions [see Fig. 2].
With respect to claim 4 Trice discloses the first side rail comprises a first lateral side wall and a second lateral side wall opposite the first lateral side wall, each of the first and second lateral side walls extending in the transverse direction, and wherein the passageway is defined between the first lateral side wall and the second lateral side wall [see annotated Fig. below].
                             
    PNG
    media_image3.png
    343
    425
    media_image3.png
    Greyscale


With respect to claim 5 Trice discloses that a lateral distance between the first lateral side wall and the second lateral side wall at the inlet of the passageway is greater than a lateral distance between the first lateral side wall and the second lateral side wall at the outlet of the passageway [see annotated Fig. below].
                                 
    PNG
    media_image4.png
    273
    379
    media_image4.png
    Greyscale


With respect to claim 6 Trice discloses a cross strut connecting a first transverse end of the first side rail to a first transverse end of the second side rail; and
a support peg positioned at a junction of the cross strut and the first transverse end of the first side rail, wherein the support peg extends downward in the vertical direction [see annotated Fig. below].
                   
    PNG
    media_image5.png
    470
    666
    media_image5.png
    Greyscale


With respect to claim 7 Trice discloses a distance from a bottom of the support peg to a top of the passageway is greater than a distance from a bottom of the first lateral side wall to the top of the passageway [see annotated Fig. below].
              
    PNG
    media_image6.png
    403
    559
    media_image6.png
    Greyscale

With respect to claim 9 Trice discloses that the passageway comprises a plurality of passageways spaced apart along the first side rail, and wherein the utensil support structure comprises a plurality of support fingers [see annotated Fig. below].
                 
    PNG
    media_image7.png
    554
    803
    media_image7.png
    Greyscale


With respect to claim 10 Trice discloses that a first set of the plurality of support fingers extending inward from the first side rail in the lateral direction; and
a second set of the plurality of support fingers extending inward from the second side rail in the lateral direction.
             
    PNG
    media_image8.png
    528
    751
    media_image8.png
    Greyscale


With respect to claim 11 Trice discloses that the first set and the second set of the plurality of support fingers are spaced apart from each other along the transverse direction, and wherein the plurality of passageways is formed between the first set of the plurality of support fingers [see annotated Fig. associated with claim 9].

Claim(s) 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trice (US 2018/0003389 A1).
With respect to claim 12 Trice discloses a cooking appliance defining a vertical direction, a lateral direction,
and a transverse direction, the cooking appliance comprising:
a cooktop comprising a gas burner [see Fig. 1]; and
a cooking grate mountable over the gas burner, the cooking grate comprising:
a peripheral frame rail [see annotated Fig. above] defining a passageway [reference character 27] extending from an inlet to an outlet, the outlet being positioned above the inlet along the vertical direction; and
a utensil support structure [see annotated Fig. above] extending inward from the peripheral frame rail for supporting a cooking utensil.
With respect to claim 13 Trice discloses the peripheral frame rail comprises a first side rail and a second side rail each extending in the transverse direction, and wherein the passageway is defined through the first side rail [see annotated Fig. above].
With respect to claim 14 Trice discloses that the passageway defines a rectangular cross-section in the lateral and transverse directions [see Fig. 2].
With respect to claim 15 Trice discloses the first side rail comprises a first lateral side wall and a second lateral side wall opposite the first lateral side wall, each of the first and second lateral side walls extending in the transverse direction, and wherein the passageway is defined between the first lateral side wall and the second lateral side wall [see annotated Fig. above].
With respect to claim 16 Trice discloses that a lateral distance between the first lateral side wall and the second lateral side wall at the inlet of the passageway is greater than a lateral distance between the first lateral side wall and the second lateral side wall at the outlet of the passageway [see annotated Fig. above].
With respect to claim 17 Trice discloses that a first set of the plurality of support fingers extending inward from the first side rail in the lateral direction; and
a second set of the plurality of support fingers extending inward from the second side rail in the lateral direction [see annotated Fig. above].
With respect to claim 18 Trice discloses that the first set and the second set of the plurality of support fingers are spaced apart from each other along the transverse direction, and wherein the plurality of passageways is formed between the first set of the plurality of support fingers [see annotated Fig. associated with claim 9].
With respect to claim 19 Trice discloses a support peg [reference character 23] extending from the first side rail in the vertical direction, wherein a resting position of the support peg on the cooktop is located at a top surface of the cooktop [see Fig. 2].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trice (US 2018/0003389 A1).
With respect to claims 8 and 20 Trice does not explicitly disclose that a distance from the center of the cooking grate to a first lateral side of the cooking grate is between 5 inches and 8 inches (claim 8) or between 5 and 6 inches (claim 20). However, the distance is interpreted as a result effective variable that would be optimized in order to achieve a desired result, in this case the size of the grate would be optimized in order to accommodate different sizes of pots and pans. Therefore, it would have been obvious to one of ordinary skill in the art at the time the filing date of the invention to configure the distances as required by claims 8 and 20 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art In re Aller, 105 USPQ 233.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762